ICJ_156_CertainDocumentsSeizure_TLS_AUS_2014-03-03_ORD_01_NA_04_EN.txt.                      208 	




                               SEPARATE OPINION OF JUDGE DONOGHUE



                        1. Certain circumstances giving rise to the present case are not in dis‑
                     pute. During the pendency of State‑to‑State arbitration, one State seized
                     documents and data from the office of counsel to the opposing State (for
                     convenience, I refer to all seized documents, data and material as “the
                     Material”). The Court has only limited information about the content of
                     the Material, which Timor‑Leste describes as addressing not only a legal
                     dispute that is currently the subject of arbitration (the Timor Sea Treaty
                     Arbitration) — including communications between itself and its coun‑
                     sel — but also Timor‑Leste’s negotiating position and strategy with
                     regard to questions of maritime delimitation between the two States.


                       2. This sequence of events surely should give pause to anyone con‑
                     cerned with the integrity of international dispute settlement. The question
                     whether the seizure of the Material is lawful, however, is a matter for the
                     merits and is not addressed today by the Court or by this separate opin‑
                     ion. I write this opinion to set out my reasons for voting with the majority
                     of my colleagues in respect of one provisional measure, while parting
                     company with them as to the other two provisional measures.


                        3. Article 41 of the Statute of the Court provides that the Court may
                     indicate provisional measures “if it considers that circumstances so require”.
                     In recent years, the Court has followed the approach to provisional mea‑
                     sures that it took in Questions relating to the Obligation to Prosecute or
                     Extradite (Belgium v. Senegal) (Provisional Measures, Order of 28 May 2009,
                     I.C.J. Reports 2009, p. 147, para. 40 ; p. 151, paras. 56‑57 ; pp. 152‑153,
                     para. 62). As today’s Order indicates, the Court considers whether there
                     appears, prima facie, to be jurisdiction, whether the rights asserted by the
                     requesting party are at least plausible, whether there is a link between the
                     rights that form the subject‑matter of the proceedings and the provisional
                     measures being sought and whether there is urgency, in the sense that there
                     is a real and imminent risk that irreparable prejudice may be caused to the
                     rights in dispute before the Court renders its final judgment in the case.
                        4. There is much common ground between my own views and those
                     expressed in the Order. I agree with my colleagues that there is prima
                     facie jurisdiction in this case, that at least some of the rights asserted by
                     Timor‑Leste are plausible and that there is a link between the measures
                     sought and the rights asserted by Timor‑Leste in its Application.


                     65




8 CIJ1061.indb 258                                                                                    25/03/15 08:46

                     209 	         seizure and detention (sep. op. donoghue)

                        5. This brings me to the assessment of the risk of irreparable prejudice
                     to the plausible rights asserted by Timor‑Leste in this case. My approach
                     to this question differs from the approach that the Court has taken.
                     Recalling the standard established in Article 41, I consider that a risk of
                     irreparable prejudice in the circumstances of this case “requires” the
                     imposition of the third provisional measure, but not the first or the sec‑
                     ond. I have voted against the first two provisional measures because I
                     conclude that the 21 January 2014 undertaking made by Australia’s
                     Attorney‑General to the Court (the “Undertaking”), addresses the risk of
                     irreparable prejudice that is the focus of those two measures. I have voted
                     in favour of the third provisional measure because Australia has not
                     taken comparable steps to address prospective acts of interference with
                     communications between Timor‑Leste and its legal advisers with regard
                     to the pending arbitration, future proceedings relating to maritime delim‑
                     itation, or other related procedures, including the present case.



                                A. The First and Second Provisional Measures
                                           Indicated by the Court

                       6. As noted above, the Court has stated that it will exercise the power
                     to indicate provisional measures only if there is a real and imminent risk
                     that irreparable prejudice may be caused to the rights in dispute before
                     the Court gives its final judgment (see, e.g., Certain Activities Carried Out
                     by Nicaragua in the Border Area (Costa Rica v. Nicaragua), Provisional
                     Measures, Order of 8 March 2011, I.C.J. Reports 2011 (I), pp. 21‑22,
                     para. 63). As I see it, a determination of whether there is a real and immi‑
                     nent risk of irreparable prejudice calls, first, for an assessment of whether
                     any prejudice would be irreparable, and, secondly, for an evaluation of
                     the probability that such irreparable prejudice will occur before the
                     Court’s final judgment, in the absence of provisional measures. (The
                     urgency of the requested measures also must be taken into account, but,
                     for present purposes, I do not focus on this additional requirement.)

                        7. The Court has not always been clear about whether the requesting
                     party must address not only whether the prejudice to its asserted rights
                     would be irreparable, but also the probability that such irreparable preju‑
                     dice will occur. This case illustrates the importance of considering both
                     aspects of the risk of irreparable prejudice. The Court has decided that if
                     the Material is divulged to “any person or persons involved or likely to be
                     involved” in the pending arbitration between Timor‑Leste and Australia
                     or in “future maritime negotiations” between the Parties, certain rights
                     asserted by Timor‑Leste could be irreparably prejudiced (Order, para. 42).
                     I agree with this conclusion. I differ with the Court’s decision to indicate
                     the first and second provisional measures, however, because I believe that
                     the Undertaking addresses the risk that such irreparable prejudice will

                     66




8 CIJ1061.indb 260                                                                                   25/03/15 08:46

                     210 	         seizure and detention (sep. op. donoghue)

                     occur. By contrast, the Court apparently considers that, despite the
                     Undertaking, the possibility of the information being divulged is serious
                     enough to justify the measures indicated (Order, para. 46).


                        8. To explain my reasoning, it is necessary to look closely at the key
                     elements of the Undertaking. At the outset, I recall that Australia told the
                     Court that the Attorney‑General has the authority to bind Australia as a
                     matter of international law. I summarize below four key provisions of the
                     Undertaking that relate to the Material (ibid., para. 38).

                        9. First, the Attorney‑General states that he has directed the Austra‑
                     lian Security Intelligence Organisation (ASIO) not to communicate the
                     Material or information derived from it “to any person for any purpose
                     other than national security purposes (which include potential law
                     enforcement referrals and prosecutions) until final judgment in this pro‑
                     ceeding or until further or earlier order from the Court”.


                        10. Secondly, the Undertaking states that the Attorney‑General will
                     not make himself aware of the content of the Material or information
                     derived therefrom. It further states that should he become aware of any
                     circumstances that “would make it necessary” for him to become informed
                     about the Material, he “will first bring that fact to the attention of the
                     Court, at which time further undertakings will be offered”.

                        11. Thirdly, the Undertaking states that the Material “will not be used
                     by any part of the Australian Government for any purpose other than
                     national security purposes (which include potential law enforcement
                     referrals and prosecutions)”.

                       12. Fourthly, the Undertaking states that,
                          “[w]ithout limiting the above, the Material, or any information
                          derived from the Material, will not be made available to any part of
                          the Australian Government for any purpose relating to the exploita‑
                          tion of resources in the Timor Sea or related negotiations, or relating
                          to the conduct of : (a) these proceedings ; and (b) the proceedings in
                          the Arbitral Tribunal referred to [above]”.
                     (For ease of reference, I refer to this part of the Undertaking as the
                     “Fourth Commitment”.) In response to a question posed by a Member of
                     the Court during the hearing, Australia clarified that the phrase “without
                     limiting the above” means that “matters concerning the Timor Sea and
                     related negotiations, as well as the conduct of these proceedings and of the
                     Tribunal, fall outside the ‘national security’ purpose” referred to in the
                     Undertaking. This makes clear that even a national security purpose
                     would not justify dissemination of the Material or information derived

                     67




8 CIJ1061.indb 262                                                                                  25/03/15 08:46

                     211 	         seizure and detention (sep. op. donoghue)

                     from it to any individual for the purposes described by the Fourth Com‑
                     mitment.
                        13. The Undertaking remains in effect until final judgment in this case,
                     a point that Australia affirmed during the oral proceedings.
                        14. Thus, an official with the authority to bind Australia under inter‑
                     national law has told the Court that the Material and information derived
                     from it will not be made available for the purposes described by the
                     Fourth Commitment until the Court has rendered its final judgment. As
                     the Court has stated, Australia’s good faith in complying with its commit‑
                     ments set forth in the Undertaking is to be presumed (Order, para. 44).
                     The scope of the Fourth Commitment encompasses all forms of dispute
                     resolution referred to by Timor‑Leste (that is, the pending arbitration, the
                     case before this Court and potential future maritime delimitation negotia‑
                     tions between Timor‑Leste and Australia) and thus protects rights
                     asserted by Timor‑Leste that are plausible and that, according to Timor‑
                     Leste, could be irreparably prejudiced by Australia’s access to the Mat­
                     erial. There is nothing in the record that suggests that Australia lacks
                     capacity to give effect to the Undertaking. Under these circumstances, I
                     consider that there is at most a remote possibility that the Material will be
                     divulged to anyone involved in the pending arbitration, in these proceed‑
                     ings or in future bilateral negotiations relating to the Timor Sea.

                        15. In contrast to my assessment of whether the risk of irreparable
                     prejudice merits interim protection, the Court places emphasis on the fact
                     that Australia has stated that ASIO will keep the Material under seal only
                     until the Court has reached its decision on the request for provisional
                     measures (see Order, paras. 39 and 46). This observation does not change
                     the fact that commitments made in the Undertaking, including the Fourth
                     Commitment, will remain in effect until the Court’s final judgment. It is
                     this Fourth Commitment — not the separate, earlier decision by Austra‑
                     lia to keep the Material under seal while the Court considers the request
                     for provisional measures — that guards against the irreparable prejudice
                     to the rights asserted by Timor‑Leste that would result if the Material fell
                     into the wrong hands.


                        16. In view of the above considerations, I conclude that the first and
                     second provisional measures are not required to protect the plausible
                     rights that Timor‑Leste has asserted in this case and thus do not meet the
                     applicable standard for the imposition of provisional measures. In par‑
                     ticular, the second provisional measure requires Australia to keep the
                     Material under seal until further decision of the Court. This means that
                     Australia must refrain from any use of the Material, thus foreclosing pos‑
                     sible uses of the Material that might have no implications for the rights
                     that Timor‑Leste has asserted.
                        17. In this regard, the second provisional measure is difficult to recon‑
                     cile with the Court’s statement in the Order that the imposition of provi‑

                     68




8 CIJ1061.indb 264                                                                                   25/03/15 08:46

                     212 	         seizure and detention (sep. op. donoghue)

                     sional measures has as its object “the preservation of the respective rights
                     claimed by the parties” and that “the Court must be concerned to pre‑
                     serve by such measures the rights which may subsequently be adjudged by
                     it to belong to either party” (Order, para. 22).

                        18. The Order finds certain rights asserted by Timor‑Leste to be plau‑
                     sible, placing emphasis on Timor‑Leste’s asserted right to communicate
                     freely with its counsel regarding arbitration and other matters relating to
                     international negotiations — a right which, as the Court states, “might be
                     derived from the principle of sovereign equality of States” enshrined in
                     the United Nations Charter (ibid., para. 27). The principle of sovereign
                     equality is unassailable, but the precise rights and obligations that flow
                     from it in the particular circumstances of this case remain to be addressed
                     at the merits phase.

                        19. The Court does not take into account the fact that Australia
                     responded to Timor‑Leste’s arguments by asserting its own “sovereign
                     rights to protect its national security and enforce its criminal jurisdiction
                     in its own territory”, which, according to Australia, will suffer prejudice if
                     the requested provisional measures are indicated. Thus, Australia, like
                     Timor‑Leste, has invoked a well‑established principle — that a State may
                     exercise enforcement jurisdiction within its territory. The principles on
                     which the Parties rely do not always easily co‑exist, as can be seen in the
                     Court’s Judgment in Jurisdictional Immunities of the State (Germany v.
                     Italy : Greece intervening) (I.C.J. Reports 2012 (I), pp. 123‑124, para. 57).
                     The interplay of the two principles and the resulting rights and obliga‑
                     tions that apply in this case are among the matters to be considered at the
                     merits phase.


                        20. The régime established by the Undertaking would address the risk
                     of irreparable prejudice to the rights asserted by Timor‑Leste that the
                     Court considers plausible. It would do so, however, without precluding
                     Australia from using the Material in connection with efforts to enforce its
                     criminal laws within its territory, so long as such use is consistent with the
                     Undertaking. It thus offers a means to address the risk of irreparable
                     prejudice to Timor‑Leste with which the Court is concerned, without
                     infringing upon rights that Australia has asserted and that may later be
                     found to appertain to it. In contrast, the second provisional measure bars
                     Australia from using the Material in connection with law enforcement
                     activity, even when such activity would not prejudice plausible rights
                     asserted by Timor‑Leste.

                        21. It is understandable that the Court wishes to be vigilant in crafting
                     interim relief that targets harm that is truly irreparable, such as the preju‑
                     dice that Timor‑Leste could face here. Given that the likelihood of such
                     prejudice is remote, however, it is especially unfortunate that the Court

                     69




8 CIJ1061.indb 266                                                                                    25/03/15 08:46

                     213 	         seizure and detention (sep. op. donoghue)

                     has imposed a provisional measure that appears to restrict possible uses
                     of the Material that would not cause any irreparable prejudice to
                     Timor‑Leste.


                          B. The Third Provisional Measure Indicated by the Court

                        22. I reach a different conclusion about the probability of irreparable
                     prejudice to the rights asserted by Timor‑Leste when I consider the third
                     provisional measure indicated by the Court, which I support. That mea‑
                     sure states that Australia shall not interfere in any way in communica‑
                     tions between Timor‑Leste and its legal advisers in connection with the
                     pending arbitration, the proceedings before this Court or future negotia‑
                     tions concerning maritime delimitation.
                        23. Australia’s arguments opposing Timor‑Leste’s request for provi‑
                     sional measures suggest that Australia sees no legal impediment to inter‑
                     fering with communications between Timor‑Leste and its counsel in the
                     future, so long as such actions comply with Australian law. Australia
                     chose not to provide assurances concerning this matter in the Undertak‑
                     ing or elsewhere. As a result, absent the imposition of the third provi‑
                     sional measure, there is no safeguard against another incident of the type
                     that forms the core of Timor‑Leste’s case. Under these circumstances and
                     in light of the plausibility of certain rights that Timor‑Leste has asserted,
                     I find the third provisional measure appropriate.



                     (Signed) Joan E. Donoghue.




                     70




8 CIJ1061.indb 268                                                                                   25/03/15 08:46

